DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 19, 2021 has been entered. 
Claims 2 and 13 have been canceled. 
Claims 1, 3-12 and 14-19 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Won Jun Choi on March 2, 2021.
The application has been amended as follows: 
As per Claim 16
Claim 16, line 6, page 5, “the data” should read as “data”.

Therefore, the examiner’s amendment of claim 16 reads as follows:
Claim 16
A method of operating a transmission device, the method comprising: 
performing a repetitive data transmission operation to a specific reception device a preset specific number of times; 

receiving first information related to a specific number of repetitive transmission and second information related to a specific period for attempting transmission of the specific signal; and 
ending the repetitive data transmission operation when reception of the specific signal is identified

Allowable Subject Matter
Claims 1, 3-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Urabayashi et al. (U.S. Patent Application Publication No. 2019/0182715 A1) discloses: A transmission device (Fig. 1: eNB 200. Paragraph [0074]: “The eNB 200 corresponds to a radio base station.”) comprising:
a repetitive transmission unit configured to perform a repetitive data transmission operation to a specific reception device (Fig. 1: UE 10 (e.g., MTC device) 100. Paragraph [0096]: “Under such a premise, the above-described MTC is a technology for performing predetermined communication (hereinafter, MTC) between the MTC terminal and the eNB 200 by using the narrow band.”) a preset number of times (Paragraph [0101]: “Specifically, under an environment in which the predetermined number of times of repetitions is transmitted from the eNB 200, if the predetermined condition is satisfied, the repeated transmission in the MTC is stopped with the number of times of repetitions different from the predetermined number of times of repetitions. Such a technology may be applied to downlink communication in which the transmitting node is the eNB 200 and the receiving node is the MTC terminal. Such a ;
a signal reception identification unit configured to identify whether a specific signal (i.e., the ACK. Paragraph [0128]: “First, the stop indication may be hybrid automatic repeat request (HARQ) acknowledgment.”) is received from the specific reception device before the repetitive data transmission operation is completed, the specific signal indicating that data is successfully received by the specific reception device; and a controller (Paragraph [0081]: “FIG. 3 is a block diagram of the eNB 200. As illustrated in FIG. 3, the eNB 200 includes a plurality of antennas 201, a radio transceiver 210, a network interface 220, a memory 230, and a processor 240. The memory 230 and the processor 240 constitute a controller.”) configured to end the repetitive data transmission operation when reception of the specific signal is identified (Paragraph [0065]: “The mobile communication method according to the summary of the disclosure is a method in which predetermined communication between the base station and the second user terminal is performed by using the narrow band of the second bandwidth narrower than the first bandwidth compatible with the first user terminal in one unit time. The mobile communication method includes: a step A of transmitting, from the base station, information indicating a predetermined number of times of repetitions in the predetermined communication; and a step B of, if a predetermined condition is satisfied, stopping repeated transmission in the predetermined communication with the number of times of repetitions different from the predetermined number of times of repetitions.”
Paragraph [0101]: “Specifically, under an environment in which the predetermined number of times of repetitions is transmitted from the eNB 200, if the predetermined condition is satisfied, the repeated transmission in the MTC is stopped with the number of times of repetitions different from the predetermined number of times of repetitions. Such a technology may be applied to downlink communication in which the transmitting node is the eNB 200 and the receiving node is the MTC terminal. Such a technology may be applied to uplink .
Stathakis et al. (U.S. Patent Application Publication No. 2021/0037537 A1) discloses: information provision unit configured to provide first information related to a specific number of repetitive transmission and second information related to a specific period for attempting transmission of the specific signal (Paragraph [0032]: “Consequently, a critical issue to handle in shared grant-free- and/or SR-less access, is packet- and/or message-loss due to collision, which may happen when two UEs are using overlapping resources for transmission (examples of overlapping resources are illustrated in FIG. 7). To increase the reliability and alleviate any extra latency due to collisions, it should be possible to allow for a number of L transmissions or repetitions from a UE (e.g. transmissions according to a transmission pattern) where the transmissions are combined at the network node (e.g. gNB or eNB) and certain frequency hopping patterns are used by each wireless terminal (e.g. a UE). In other words, it should be possible to:
a) Allow the UEs to repeat their data transmission continuously, for a certain integer number L times (and/or optionally for a duration of L), until the limit L is reached or an ACK message, indicating successful reception of the message by the network node, is received by the wireless terminal (e.g. a UE).
b) To re-group the UEs during each transmission slot, e.g. at each TTI (or slot), reassign the UEs into new groups such that a UE will use different resources (e.g. different RBs) in order to get frequency diversity that can be exploited during the decoding process.
c) To exploit buffered data for performing interference cancellation (IC) when the buffer contains data from at least two consecutive repetitions/transmissions. This information is not utilized by current systems but this information may be advantageously exploited by e.g. assuming that at times t0 and t0+1 there were .
However, the Examiner finds Urabayashi and Stathakis do not teach or suggest the claimed “information provision unit configured to provide first information related to a specific number of repetitive transmission and second information related to a specific period for attempting transmission of the specific signal to the specific reception device.” Specifically, the Examiner finds a search of the prior art did not reveal references that taught or suggested a transmission or receiption of the claimed “first [and second] information”. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 6, 12 and 16 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 6, 12 and 16 are allowable for the same reasons as set forth above in claim 1.
	Claims 3-5, 7-11, 14-15 and 17-19 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112